 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    TREMAYNE D. EDWARDS,

           Plaintiff,
                                                      Case No. 16-cv-265-jdp
      v.

    JOLINDA WATERMAN, EDWARD WALL,
    SONYA ANDERSON, MARK KARTMAN,
    PHILIP FRIEDRICK, JERRY SWEENEY,
    CARRIE SUTTER, BRIAN KOOL,
    GARY BOUGHTON, CATHY JESS,
    JAMES GREER, JONI SHANNON-SHARPE,
    ELLEN RAY AND WILLIAM BROWN,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


           /s/                                                1/16/2019
           Peter Oppeneer, Clerk of Court                     Date




 
